TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                      NO. 03-20-00554-CV


                                  D. S. and K. S. S., Appellants

                                                 v.

               Texas Department of Family and Protective Services, Appellee


         FROM THE COUNTY COURT AT LAW NO. 1 OF WILLIAMSON COUNTY
     NO. 19-0083-CPSC1, THE HONORABLE BRANDY HALLFORD, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellants D.S. (Father) and K.S.S. (Mother) appeal from the district court’s

order, following a bench trial, terminating their parental rights to five-year-old K.S. (the child).

Counsel for each parent has filed a brief pursuant to Anders v. California, 386 U.S. 738, 744

(1967). We will affirm the district court’s order of termination.

               The case began in August 2019, when the Texas Department of Family and

Protective Services (the Department) received a report alleging neglectful supervision of the

child by Father and Mother. The report alleged that Father and Mother had engaged in domestic

violence and that the child had witnessed the violence. In September 2019, the Department

received a second report of neglectful supervision of the child by Father and Mother, this time

alleging that Father and Mother had used methamphetamine in a motel room while the child was

present. Father and Mother were arrested for possession of a controlled substance and the child
was removed from their care. A hair follicle test was performed on the child upon her removal

from Father and Mother, and the child tested positive for methamphetamine.

               The evidence presented at trial showed that Father had an extensive criminal

history, including convictions for possession of methamphetamine, attempted forgery,

misdemeanor theft, failure to identify as a fugitive, and a second conviction for possession of

methamphetamine, which had occurred while this case was ongoing. In his testimony at trial,

Father admitted to methamphetamine use but denied committing domestic violence against

Mother.   Father was ordered to complete various services during the case, including the

completion of a substance abuse program. Father failed to complete the program and failed to

complete other court-ordered services, including individual therapy, anger management, a

batterer’s intervention program, and protective parenting classes. Father tested positive for

methamphetamine on one occasion during the pendency of the case and failed to appear for other

scheduled drug tests.

               Mother testified at trial that she was aware of Father’s illegal-drug use because

she and Father would use drugs together.             The drugs that Mother used included

methamphetamine, marijuana, and cocaine. Mother claimed that the last time she had used drugs

was in October 2019, although she admitted to using marijuana “probably about two months

ago.” Mother testified, “I don’t count marijuana as a drug.” As part of Mother’s court-ordered

services, she was ordered to submit to drug testing on a regular basis. However, Mother failed to

appear or submit a sample for 22 of the 27 tests that she was ordered to take. Mother completed

some court-ordered services but failed to complete others, including parenting classes, anger

management, and individual therapy.



                                               2
               Mother denied that any physical violence had occurred between her and Father.

However, the Department confronted Mother with a written statement that she gave to the police

following the alleged domestic-violence incident in 2019. In the statement, Mother wrote that

during a verbal altercation with Father in which she tried to call 911 from a motel room, Father

ripped the phone from the wall, pinned Mother to the wall and shoved her face against it, and

injured Mother’s hand by forcefully pulling from her hand a shoe that she had been holding.

Mother responded by hitting and biting Father. When asked if her statement to the police was

true, Mother acknowledged, “The statement is true. The whole statement is true.” Mother added

that Father had broken her finger during the incident.

               The Department placed the child with Mother’s sister (Aunt).           Department

caseworker Erin Weaver testified that the child had bonded with Aunt and called her “mom.”

The child also had bonded with Aunt’s husband and called him “dad.” Aunt and her husband

wanted to adopt the child, and the child had told CASA volunteer Karen Chase that she wanted

to spend “the rest of her life” with Aunt. Chase testified that the child was “very happy where

she is at” and that Aunt could provide the child with “a stable home” and “meet her needs and

wants.” Aunt testified that she loved the child and that she and her husband were willing to be a

long-term placement for the child.

               At the conclusion of trial, the district court found by clear and convincing

evidence that termination of Father’s and Mother’s parental rights was in the best interest of the

child and that Father and Mother had: (1) knowingly placed or knowingly allowed the child to

remain in conditions or surroundings which endangered the physical or emotional well-being of

the child; (2) engaged in conduct or knowingly placed the child with persons who engaged in

conduct which endangered the physical or emotional well-being of the child; and (3) failed to

                                                3
comply with the provisions of a court order that specifically established the actions necessary for

them to obtain the return of the child. See Tex. Fam. Code § 161.001(b)(1)(E), (O), (2). The

district court further found that Father had used a controlled substance in a manner that

endangered the health or safety of the child and failed to complete a court-ordered substance

abuse treatment program. See id. § 161.001(b)(1)(P). This appeal by each parent followed.

               Court-appointed counsel for each parent has filed an Anders brief and a motion to

withdraw as counsel, concluding that the appeal is frivolous and without merit. See 386 U.S. at

744; In re P.M., 520 S.W.3d 24, 27 & n.10 (Tex. 2016) (per curiam) (approving use of Anders

procedure in appeals from termination of parental rights because it “strikes an important balance

between the defendant’s constitutional right to counsel on appeal and counsel’s obligation not to

prosecute frivolous appeals” (citations omitted)). Each brief meets the requirements of Anders

by presenting a professional evaluation of the record and demonstrating why there are no

arguable grounds to be advanced on appeal. See 386 U.S. at 744; Taylor v. Texas Dep’t of

Protective & Regulatory Servs., 160 S.W.3d 641, 646-47 (Tex. App.—Austin 2005, pet. denied).

Each counsel has certified to this Court that they have provided their client with a copy of the

Anders brief and informed them of their right to examine the appellate record and to file a pro se

brief. No pro se brief has been filed by either parent.

               Upon receiving an Anders brief, we must conduct a full examination of the record

to determine whether the appeal is wholly frivolous. See Penson v. Ohio, 488 U.S. 75, 80

(1988); Taylor, 160 S.W.3d at 647. We have reviewed the entire record, including the Anders

brief submitted on each parent’s behalf. We have found nothing in the record that might

arguably support an appeal, and we agree that the appeal is frivolous. Accordingly, we affirm



                                                 4
the district court’s order terminating Father’s and Mother’s parental rights. We deny each

counsel’s motion to withdraw.1



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Justices Goodwin, Triana, and Kelly

Affirmed

Filed: February 24, 2021




       1
          The Texas Supreme Court has held that the right to counsel in suits seeking termination
of parental rights extends to “all proceedings [in the Texas Supreme Court], including the filing
of a petition for review.” In re P.M., 520 S.W.3d 24, 27-28 (Tex. 2016) (per curiam).
Accordingly, if after consulting with counsel either parent desires to file a petition for review,
that parent’s counsel should timely file with the Texas Supreme Court “a petition for review that
satisfies the standards for an Anders brief.” See id.
                                                5